


Exhibit 10.4
[creelogo.jpg]
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
 
 
Participant:
______________________________________
Award Number:
______________________________________
Plan:
2004 Long-Term Incentive Compensation Plan
Award Type:
Nonqualified Stock Option
Grant Date:
______________________________________
Number Shares:
______________________________________
Exercise Price:
______________________________________
Expiration Date:
11:59 p.m. local time in Durham, NC on the 7th anniversary of the Grant



Cree, Inc. (the “Company”) has awarded you a nonqualified stock option (the
“Option”) to purchase ________ shares (the “Shares”) of the common stock of the
Company at a purchase price of _____ per share, effective ______________, the
Grant Date of the award. The Option is subject to and governed by the Cree, Inc.
2004 Long-Term Incentive Compensation Plan (the “Plan”) and the terms of this
Nonqualified Stock Option Award Agreement (the “Agreement”).
You may exercise the Option to purchase up to the number of Shares for which it
has vested unless and until the Option expires or is earlier terminated. In
accordance with this Agreement and the Plan, upon any Termination of Service (as
defined in this Agreement), the Option will be forfeited as to all Shares not
then vested and will terminate thereafter as to vested Shares. If not previously
terminated or expired, the Option will vest at 12:00 a.m. local time in Durham,
NC in installments as follows, provided that you have not experienced a
Termination of Service prior to the indicated vesting date:
___ Shares on ______________;
___ additional Shares on _____________; and
___ additional Shares on _____________.


Capitalized terms defined in the Plan and used in this Agreement without
definition have the meaning specified in the Plan.
THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
THE APPENDIX, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED HEREIN
BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ,
UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS. FAILURE TO SIGN
WILL RESULT IN FORFEITURE OF THE AWARD.


Dated:    ______________________


FOR CREE, INC.:                     ACCEPTED AND AGREED:






/s/ CHARLES M. SWOBODA
 


Charles M. Swoboda, Chairman, President
     and Chief Executive Officer
 
 







--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.    Grant of Option. Subject to the terms of the Plan and this Agreement, the
Company hereby grants you an Option as set forth on the first page of this
Agreement.
2.    Term of Option. Unless sooner terminated in accordance with the Plan or
this Agreement, the Option will expire and cease to be exercisable upon the
first to occur of the following:
(a)    the expiration of ninety (90) calendar days following your Termination of
Service, except where the termination results from your death or Disability or
where your death occurs following the termination but while the Option is
otherwise still exercisable;
(b)    the expiration of one (1) year following your Termination of Service if
the termination results from your death;
(c)    the expiration of one (1) year following your Termination of Service if
the termination results from your Disability, except where your death occurs
after the termination but while the Option is otherwise still exercisable;
(d)    the expiration of one (1) year following your death if your death occurs
after your Termination of Service but while the Option is otherwise still
exercisable; or
(e)    the seventh (7th) anniversary of the Grant Date of the Option, at 11:59
P.M., local time, Durham, North Carolina.
Upon expiration or termination of the Option, it will have no further effect and
cannot thereafter be exercised to purchase any Shares.
3.    Vesting. The Option will vest and become exercisable in accordance with
the schedule set out on the first page of this Agreement and will become fully
vested and exercisable to purchase all Shares subject to the Option, to the
extent not already vested and exercisable, upon your Termination of Service on
account of your death or Disability, unless otherwise provided in this Agreement
or the Plan.
4.    Forfeiture upon Termination of Service. Except as otherwise provided in
this Agreement or the Plan, upon your Termination of Service, you will forfeit
the Option with respect to any Shares as to which the Option has not vested as
of the date of your Termination of Service.
5.    Exercise of Option. To exercise the Option, you must complete, execute and
deliver to the Company a notice of exercise in a form approved by the Company
and pay to the Company the purchase price for the number of Shares specified in
the notice together with all Tax-Related Items (as defined in Section 6 below)
the Company is required to withhold, collect, or account for pursuant to this
Agreement. Exercise of the Option will be effective only when the notice and
required payments are actually received by the Company or upon your execution of
a “broker-assisted exercise” or “cashless exercise” transaction with a broker
approved by the Company. Furthermore, if the exercise is facilitated through a
“broker-assisted exercise” or “cashless exercise” transaction by a brokerage
firm you have designated, you agree that the brokerage firm is acting as your
agent in the transaction and that the Company may rely upon notices,
instructions and information given by such firm in connection with the exercise,
as if the same were given by you. The Company will make the Shares available for
electronic delivery in the U.S., and where allowed by applicable law outside the
U.S., to an account you designate in writing, within three (3) business days
after the Company receives the notice of exercise and required payments. In
situations where electronic delivery is not available, the Company will deliver
a certificate or certificates for the purchased Shares to you, or to such other
person as you designate in writing.
6.    Responsibility for Taxes.
(a)    For purposes of this Agreement, “Tax-Related Items” means any or all
income tax, social insurance tax, payroll tax, payment on account or other
tax-related items that may be applicable this Award by law or regulation of any
governmental authority, whether federal, state or local, domestic or foreign.
Regardless of any action the Company takes with respect to withholding
Tax-Related Items, you acknowledge that you are ultimately responsible for all
Tax-Related Items and that such Tax-Related Items may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, without limitation, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends or dividend equivalents pursuant to Shares; and (2)
do not commit to and are under no obligation to structure the terms of the grant
or any




--------------------------------------------------------------------------------




aspect of the Option to reduce or eliminate your liability for Tax-Related Items
or to achieve any particular tax result. Furthermore, if you have become subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, you acknowledge that the Company and/or the Employer (or
former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or (2) withholding
from proceeds of the sale of Shares acquired upon exercise of the Option; or (3)
withholding in Shares to be issued upon exercise of the Option.
(c)    Depending upon the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum or
maximum statutory withholding amounts or other applicable withholding rates. In
the event Tax-Related Items are over-withheld, you will receive a refund in cash
for any over-withheld amounts and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
of Shares, you shall be deemed, for tax purposes, to have been issued the full
number of Shares subject to the exercised Option, notwithstanding that a number
of Shares is held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of your participation in the Plan.
(d)    You shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise of
the Option and refuse to deliver the Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.
7.    Transfer of Option. Neither the Option nor any rights under the Option may
be assigned, pledged as collateral or otherwise transferred, except as permitted
by the Plan, nor may the Option or such rights be subject to attachment,
execution or other judicial process. In the event of any attempt to assign,
pledge or otherwise dispose of the Option or any rights under the Option, except
as permitted by the Plan, or in the event of the levy of any attachment,
execution or similar judicial process upon the rights or interests conferred by
the Option, the Committee may in its discretion terminate the Option upon notice
to you.
8.    Rights Prior to Exercise. You will have no rights as a shareholder with
respect to any Shares until such Shares have been duly issued by the Company or
its transfer agent pursuant to exercise of the Option.
9.    Termination of Service.
(a)    Unless otherwise provided in this Agreement or the Plan, for purposes of
this Agreement “Termination of Service” means the discontinuance of your
relationship with the Company as an employee of the Company or the Employer or
any subsidiary or affiliate of the Company under the Plan or as a member of the
Board of Directors of Cree, Inc. Except as determined otherwise by the
Committee, you will not be deemed to have incurred a Termination of Service if
the capacity in which you provide services to the Company changes (for example,
you change from being a non-employee director to being an employee) or if you
transfer employment among the various subsidiaries or affiliates of the Company
constituting the Employer, so long as there is no interruption in your provision
of services to the Company or other Employer as an employee or as a non-employee
member of the Board of Directors of Cree, Inc. The Committee, in its discretion,
will determine whether you have incurred a Termination of Service. You will not
be deemed to have incurred a Termination of Service during a period for which
you are on military leave, sick leave, or other leave of absence approved by the
Employer.
(b)    If you are deemed to have incurred a Termination of Service other than a
Termination of Service on account of your death or Disability, your right to
vest in the Option under this Agreement of the Plan, if any, will terminate and
any post-termination exercise period will commence effective as of the date that
you are no longer actively providing services to the Company or one of its
subsidiaries or affiliates (regardless of the reason for the termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); the Committee, in
its discretion, will determine when you are no longer actively providing
services for purposes of the Option grant (including whether you may still be
considered to be providing services while on a leave of absence).




--------------------------------------------------------------------------------




10.    Provisions of the Plan. The provisions of the Plan are incorporated by
reference in this Agreement as if set out in full in this Agreement. To the
extent that any conflict may exist between any other provision of this Agreement
and a provision of the Plan, the Plan provision will control. All decisions of
the Committee with respect to the interpretation, construction and application
of the Plan or this Agreement shall be final, conclusive and binding upon you
and the Company.
11.    Detrimental Activity. The Committee in its sole discretion may cancel,
terminate, suspend or otherwise limit or restrict exercise of the unexercised
portion of the Option if you engage in any “Detrimental Activity” (as defined
below). In addition, if you engage in any Detrimental Activity prior to or
within one (1) year after your Termination of Service, the Committee in its sole
discretion may require you to pay to the Company the amount of all gain you
realized from any exercise of the Option beginning six (6) months prior to your
Termination of Service, provided that the Committee gives you notice of such
requirement within one (1) year after your Termination of Service. In that
event, the Company will be entitled to setoff such amount against any amount the
Company owes to you, in addition to any other rights the Company may have. For
purposes of this section:
(a)    “Company” includes Cree, Inc. and all other Employers under the Plan.
(b)    “Detrimental Activity” means any of the following conduct, as determined
by the Committee in good faith:
(1)    the performance of services for any Competing Business (as defined
below), whether as an employee, officer, director, consultant, agent, contractor
or in any other capacity, except to the extent expressly permitted by any
written agreement between you and the Company;
(2)    the unauthorized disclosure or use of any trade secrets or other
confidential information of the Company;
(3)    any attempt to induce an employee to leave employment with the Company to
perform services elsewhere, or any attempt to cause a customer or supplier of
the Company to curtail or cancel its business with the Company;
(4)    breach of any confidentiality, noncompetition, nonsolicitation or
nondisparagement obligations, or any obligations relating to the disclosure,
assignment or protection of inventions, undertaken by you in any written
agreement between you and the Company; or
(5)    any act of fraud, misappropriation, embezzlement, or tortious or criminal
behavior that adversely impacts the Company.
(c)    “Competing Business” means any corporation, partnership, university,
government agency or other entity or person (other than the Company) that is
conducting research directed to, developing, manufacturing, marketing,
distributing, or selling any product, service, or technology that is competitive
with any part of the Company's Business (as defined below). "Company's Business"
means the development, manufacture, marketing, distribution, or sale of, or the
conduct of research directed to, any product, service, or technology that the
Company is developing, manufacturing, marketing, distributing, selling, or
conducting research directed to, at any time during your employment or other
relationship with the Company, except that following your Termination of Service
the Company's Business will be determined as of the time of such termination. As
of the effective date of this Agreement, the Company's Business includes but is
not limited to the conduct of research directed to, development, manufacture,
marketing, distribution, and/or sale of the following products, services, and
technologies: (1) silicon carbide (SiC) materials for electronic applications;
(2) SiC materials for gemstone applications; (3) AIII nitride materials for
electronic applications; (4) light-emitting diode (LED) devices and components;
(5) power semiconductor devices made using SiC and/or AIII nitride materials and
components incorporating such devices; (6) radio frequency (RF) and microwave
devices made using SiC and/or AIII nitride materials and components and modules
incorporating such devices; (7) LED backlights for liquid crystal displays
(LCDs); (8) lighting products, modules, fixtures or devices incorporating any of
the above materials or technology; and (9) other semiconductor devices made
using SiC and/or AIII nitride materials and components incorporating such
devices. You acknowledge that during your employment or other relationship with
the Company the Company's Business may expand or change and you agree that any
such expansions and changes shall expand or contract the definition of the
Company's Business accordingly.
12.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other option grant materials (“Data”) by
and among, as applicable, your Employer, the Company and its subsidiaries and
affiliates, for the exclusive purpose of implementing, administering and
managing your participation in the Plan.




--------------------------------------------------------------------------------




You understand that the Employer holds or may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, position title, any shares of stock or directorships held
in the Company, details of all options or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan.
You understand that Data may be transferred to any third parties as may be
selected by the Company currently or in the future, which are assisting the
Company in the implementation, administration and management of the Plan. You
understand that these recipients may be located in the United States or
elsewhere, and that the recipient's country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company's Stock Plan Administrator. You
authorize the Company and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party whom you
subsequently may elect to deposit any Shares acquired under the Plan. You
understand that Data will be held pursuant to this Agreement only as long as the
Company considers it necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents above, in
any case without cost, by contacting in writing the Company's Stock Plan
Administrator. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing consent is that the
Company would not be able to grant you Options or receive any other equity
awards or administer or maintain such awards. Therefore, you acknowledge,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you may contact the Stock Plan
Administrator of the Company.
13.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version differs in meaning from the English version, the English
version will control.
14.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. Signed documents delivered to either party via facsimile or in
portable document format will have the same effect as an original, unless
otherwise required by applicable law.
15.    General.
(a)    Nothing in this Agreement will be construed as: (1) constituting a
commitment, agreement or understanding of any kind that the Company or any other
Employer will continue your employment or other relationship with the Company;
or (2) limiting or restricting either party's right to terminate your employment
or other relationship.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. You may not
assign any rights under this Agreement without the written consent of the
Company, which it may withhold in its sole discretion; any such attempted
assignment without the Company's written consent shall be void. The Company may
assign its rights under this Agreement at any time upon notice to you.
(c)    Notices under this Agreement must be in writing and delivered either by
hand or by a reputable domestic or international carrier (postage prepaid and
return receipt or proof of delivery requested), and, in the case of notices to
the Company, addressed to its principal executive offices to the attention of
the Stock Plan Administrator, and, in your case, addressed to your address as
shown on the Employer's records.
(d)    This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, without regard to the conflict of law
provisions thereof, as if made and to be performed wholly within such State. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Option or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina, agree that such litigation shall be conducted in the courts
of Durham County, North Carolina, or the federal courts for the United States
for the Middle District of North Carolina, and no other courts, where the Option
grant is made and/or to be performed.




--------------------------------------------------------------------------------




(e)    If any provision of this Agreement is held to be invalid or
unenforceable, such determination shall not affect the other provisions of the
Agreement and the Agreement shall be construed as if the invalid or
unenforceable provision were omitted and a valid and enforceable provision, as
nearly comparable as possible, substituted in its place.
(f)    Notwithstanding any prior option award agreement between you and the
Company under which options may have been awarded, this Agreement and the Plan
set forth all of the promises, agreements and understandings between you and
Company relating to the Option granted pursuant to this Agreement, constitutes
the complete agreement between the parties regarding the Option, and replaces
any prior oral or written communications regarding the same.
(g)    Shares issued upon exercise of the Option may be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
applicable law or the rules and regulations of the U.S. Securities and Exchange
Commission or any stock exchange or trading system upon which the common stock
of the Company is listed, and the Committee may cause a legend or legends to be
placed on any such certificates or the stock records of the Company to make
appropriate reference to such restrictions.
(h)    You agree that the Option, even if later forfeited, serves as additional,
valuable consideration for your obligations, if any, undertaken in any existing
agreement between you and the Company and/or other Employer regarding
confidential information, noncompetition, nonsolicitation or similar covenants.
(i)    You acknowledge, represent and warrant to the Company, and agree with the
Company, that (i) except for information provided in the Company's filings with
the U.S. Securities and Exchange Commission and in the Company's current
prospectus relating to the Plan, you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept or exercise the Option, or in
connection with any disposition of Shares purchased upon exercise of the Option,
or with respect to any tax consequences related to the grant or exercise of the
Option or the disposition of Shares purchased pursuant to exercise of the
Option, and (ii) you will seek from your own professional advisors such
investment, tax and other advice as you believe necessary.
(j)    You acknowledge that you may incur a substantial tax liability as a
result of exercise of the Option. You assume full responsibility for all such
consequences and the filing of all tax returns and related elections you may be
required or find desirable to file. If you are required to make any valuation of
the Option or Shares purchased pursuant to exercise of the Option under any
federal, state or other applicable tax law, and if the valuation affects any tax
return or election of the Company or the Employer or affects the Company's
financial statement reporting, you agree that the Company may determine the
value and that you will observe any determination so made by the Company in all
tax returns and elections filed by you.
(k)    You acknowledge that copies of the Plan and Plan prospectus are available
upon written or telephonic request to the Company's Stock Plan Administrator.
16.    Severability. The provisions of this Agreement are severable and if any
one or more provisions is determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17.    Nature of Grant. In accepting this grant, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless expressly provided otherwise in the Plan or the Agreement;
(b)    the grant of the Option is voluntary and does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options, even if options have been granted repeatedly in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    your participation in the Plan will not create a right to employment with
the Company or the Employer and will not interfere with the ability of the
Company, the Employer or any subsidiary or affiliate to terminate your
employment or service relationship at any time;
(f)    if you are employed by a non-U.S. entity and provide services outside the
U.S., the Option and the Shares subject to the Option are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to your Employer, and they are outside the scope of your employment or
service contract, if any, with your Employer;




--------------------------------------------------------------------------------




(g)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(h)    the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(i)    the Option grant and your participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company, the Employer or any subsidiary or affiliate of the Company;
(j)    the future value of the Shares is unknown and cannot be predicted with
certainty;
(k)    if the Shares do not increase in value, the Option will have no value;
(l)    if you exercise the Option and obtain Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the Share
purchase price;
(m)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of your employment or
service relationship by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and, in consideration of the grant of the Option, to which
you otherwise are not entitled, you irrevocably agree (i) never to institute any
such claim against the Company, the Employer, or any subsidiary or affiliate of
the Company, (ii) to waive your ability, if any, to bring any such claim, and
(iii) to release the Company and the Employer and any subsidiary or affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims;
(n)    the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover, or
transfer of liability;
(o)    neither the Company, the Employer nor any subsidiary or affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Option or if any payments due to you pursuant to settlement of the Option or the
subsequent sale of any Shares acquired upon settlement; and
(p)    this award and any other award(s) granted under the Plan on the Grant
Date are intended to fulfill any and all agreements, obligations or promises,
whether legally binding or not, previously made by the Company or another
Employer under the Plan to grant you options or other rights to common stock of
the Company. By signing this Agreement, you accept such awards, along with all
prior awards received by you, in full satisfaction of any such agreement,
obligation or promise.
18.    No Advice Regarding Grant. The Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding
your participation in the Plan, or your acquisition or sale of the underlying
Shares. You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
19.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
purchase of shares under the Plan prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. Further, you agree that the
Company shall have unilateral authority to amend the Plan and the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares.
20.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other participant.




--------------------------------------------------------------------------------




21.    Appendix. Notwithstanding any provisions in this Agreement, the Option
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for your country to the extent that the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan. Moreover, if you relocate to or from one of the countries included
in the Appendix, the special terms and conditions for the country you are moving
from and/or the country you are moving to will apply to you to the extent that
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. If included, the Appendix is incorporated in and
constitutes part of this Agreement.
22.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent that the Company determines
it is necessary or advisable in order to comply with local law or to facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.




